DETAILED ACTION
This action is responsive to Applicant’s Response to Restriction/Election dated 6/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that undue searching should not be required.  This is not found persuasive because Applicant merely alleges that no undue search burden would be required by the Examiner but, as stated in the Restriction requirement dated 5/31/2022, the difference in statutory category and classification of an apparatus versus a method would constitute an undue search burden if all claims were examined together. Applicant has not refuted why the differing search strategies and classifications would not result in an undue burden beyond mere assertions.
The requirement is still deemed proper and is therefore made FINAL.

Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/2022.

Claim Status
Claims 1-18 are pending.
Claim 18 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, the limitation “and each connected to one another by a communication network” is considered to be indefinite claim language. Particularly, the scope of the claim is unclear since the subject of the word “each” is not clear. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “and wherein each of the plurality of driver controllers are connected to one another by a communication network.”

Regarding claims 2-14, the claims are rejected at least based upon their dependencies to claim 1.

Regarding claim 15, the limitation “the drivers” lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein each of the plurality of drivers includes a servo motor”.

Regarding claim 16, the limitation “and each configured to place a substrate thereon” is considered to be indefinite claim language. Particularly, the scope of the claim is unclear since the subject of the word “each” is not clear. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “and wherein each of the plurality of stages are configured to place a substrate thereon.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US Pub. 2016/0177450) in view of Honma (US Pub. 2010/0136795) and Yasar (US Patent 6,183,615).
Regarding claim 1, Kanno teaches a rotational drive device (see components as follows) comprising: a first rotator ([0028] and Fig. 1, rotation table #2) configured to rotate with respect to a stator ([0028] and Fig. 1, rotates with respect to stationary vacuum container #11).

Kanno does not teach a plurality of second rotators configured to rotate with respect to the first rotator; a plurality of drivers configured to rotatably drive the plurality of second rotators, respectively; and a plurality of driver controllers configured to rotate integrally with the first rotator and control rotation of the plurality of drivers, respectively.
However, Honma teaches a plurality of second rotators (Honma – [0124] and Fig. 28, susceptor plate #201) configured to rotate with respect to the first rotator (Honma – [0142] and Fig. 28, driving apparatus #203 rotates rods #204/plates #201 independent of #200); a plurality of drivers (Honma – [0126] and Fig. 28, driving apparatus #203, provided for each of the plates #201 similar to wafer receiving portions #24, see Fig. 21) configured to rotatably drive the plurality of second rotators, respectively (Honma – [0126] and Fig. 28).
Kanno and Honma both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kanno apparatus with the second rotators/drivers of Honma in order to improve the across-wafer uniformity of the film formed on the wafer (Honma – [0142]).

Modified Kanno does not teach a plurality of driver controllers configured to rotate integrally with the first rotator and control rotation of the plurality of drivers, respectively. wherein the plurality of driver controllers are each connected to one another by a communication network.
However, Yasar teaches a plurality of driver controllers are configured to control rotation of a plurality of drivers, respectively (Yasar – C6, L6-18, plurality of motor controllers #52 each control operation of a motor #49), wherein the plurality of driver controllers are each connected to one another by a communication network (Yasar – Fig. 4, master controller #52 is coupled to each controller #54 via a wired communication network).
Modified Kanno and Yasar both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus with the driver controllers and communication network of Yasar in order to coordinate movement of all moveable parts of the apparatus (Yasar – C6, L6-18).

To clarify the record, the claim limitations “configured to rotate with respect to a stator”, “configured to rotate with respect to the first rotator”, “configured to rotatably drive the plurality of second rotators, respectively”, and “configured to rotate integrally with the first rotator and control rotation of the plurality of drivers, respectively” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The capability of the modified Kanno apparatus to perform the intended uses are set forth above, with the following addition: the limitation “configured to rotate integrally with the first rotator” is within the capability of the plurality of driver controllers. Each and every piece of the apparatus is “configured to rotate”, since the entire apparatus may be rotated together as a single piece (i.e., integrally).

Regarding claim 2, Kanno modified by Honma does not teach wherein the communication network includes a wired network.
However, Yasar teaches wherein the communication network includes a wired network (Yasar – C6, L6-18 and see Fig. 4, network is wired together).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus with the driver controllers and communication network of Yasar in order to coordinate movement of all moveable parts of the apparatus (Yasar – C6, L6-18).

Regarding claim 17, Kanno teaches a substrate processing apparatus ([0027] and Fig. 1, apparatus #1) comprising: a processor (see following) including a vacuum container ([0028] and Fig. 1, vacuum container #11) that accommodates a substrate (Fig. 1, wafer W) therein and configured to perform a processing on the substrate ([0027]: silicon dioxide film deposited via ALD); and a rotational drive device configured to rotate the substrate in the vacuum 17/ 19container (see following), wherein the rotational drive device includes: a first rotator ([0028] and Fig. 1, rotation table #2) configured to rotate with respect to the vacuum container ([0028] and Fig. 1, rotates with respect to stationary vacuum container #11).

Kanno does not teach a plurality of second rotators configured to rotate with respect to the first rotator, nor a plurality of drivers configured to rotatably drive the plurality of second rotators, respectively.
However, Honma teaches a plurality of second rotators (Honma – [0124] and Fig. 28, susceptor plate #201) configured to rotate with respect to the first rotator (Honma – [0142] and Fig. 28, driving apparatus #203 rotates rods #204/plates #201 independent of #200); a plurality of drivers (Honma – [0126] and Fig. 28, driving apparatus #203, provided for each of the plates #201 similar to wafer receiving portions #24, see Fig. 21) configured to rotatably drive the plurality of second rotators, respectively (Honma – [0126] and Fig. 28).
Kanno and Honma both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kanno apparatus with the second rotators/drivers of Honma in order to improve the across-wafer uniformity of the film formed on the wafer (Honma – [0142]).

Modified Kanno does not teach a plurality of driver controllers configured to rotate integrally with the first rotator and control rotation of the plurality of drivers, respectively, and each connected to one another by a communication network.
However, Yasar teaches a plurality of driver controllers are configured to control rotation of a plurality of drivers, respectively (Yasar – C6, L6-18, plurality of motor controllers #52 each control operation of a motor #49), wherein the plurality of driver controllers are each connected to one another by a communication network (Yasar – Fig. 4, master controller #52 is coupled to each controller #54 via a wired communication network).
Modified Kanno and Yasar both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus with the driver controllers and communication network of Yasar in order to coordinate movement of all moveable parts of the apparatus (Yasar – C6, L6-18).

To clarify the record, the claim limitations “that accommodates a substrate therein and configured to perform a processing on the substrate”, “configured to rotate in the vacuum container”, “configured to rotate with respect to vacuum container”, “configured to rotate with respect to the first rotator”, “configured to rotatably drive the plurality of second rotators, respectively”, and “configured to rotate integrally with the first rotator and control rotation of the plurality of drivers, respectively” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The capability of the modified Kanno apparatus to perform the intended uses are set forth above, with the following addition: the limitation “configured to rotate integrally with the first rotator” is within the capability of the plurality of driver controllers. Each and every piece of the apparatus is “configured to rotate”, since the entire apparatus may be rotated together as a single piece (i.e., integrally).

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US Pub. 2016/0177450) in view of Honma (US Pub. 2010/0136795) and Yasar (US Patent 6,183,615) as applied to claims 1-2 and 17 above, and further in view of Hosek (US Pub. 2013/0071218), with Bleck (US Patent 5,980,706) as a supporting reference.
The limitations of claims 1-2 and 17 are set forth above.
Regarding claim 3, modified Kanno does not teach a transmitter configured to transmit a signal and electric power between the stator and the first rotator.
However, Hosek teaches a transmitter configured to transmit a signal and electric power between a stator and the first rotator (Hosek – [0060] and Fig. 8, rotary drive #126 has a power coupling such as a contactless slip ring, see also [0064] and [0088]).
Modified Kanno and Hosek both teach aspects of CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus to utilize the non-contact slip ring of Hosek in order to transmit power and communication signals (Hosek – [0064] and [0088]). Bleck teaches that slip rings are advantageously utilized to avoid problems relating to wire routing and power distribution to a rotating shaft (Bleck – C12, L45-56).

Regarding claim 4, modified Kanno does not teach wherein the transmitter includes: a non-contact type slip ring configured to transmit the signal; and a contact type slip ring configured to transmit the electric power.
However, Hosek teaches wherein non-contact slip rings and contact type slip rings can be used in tandem to transmit signals and electric power (Hosek – [0064] and [0088]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus to utilize both a non-contact and contact type slip ring, as taught by Hosek, in order to transmit power and communication signals (Hosek – [0064] and [0088]). Hosek teaches that non-contact and contact-based slip rings can be utilized individually or in combination and are art-recognized equivalents (Hosek – [0064] and [0088]). See MPEP 2144.

Regarding claim 5, modified Kanno does not teach wherein the transmitter 15/ 19includes a non-contact type slip ring configured to transmit the signal and the electric power.
However, Hosek teaches a transmitter configured to transmit a signal and electric power between a stator and the first rotator (Hosek – [0060] and Fig. 8, rotary drive #126 has a power coupling such as a contactless slip ring, see also [0064] and [0088]).
Modified Kanno and Hosek both teach aspects of CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus to utilize the non-contact slip ring of Hosek in order to transmit power and communication signals (Hosek – [0064] and [0088]). Bleck teaches that slip rings are advantageously utilized to avoid problems relating to wire routing and power distribution to a rotating shaft (Bleck – C12, L45-56).

Regarding claim 12, modified Kanno does not teach a transmitter configured to transmit a signal and electric power between the stator and the first rotator.
However, Hosek teaches a transmitter configured to transmit a signal and electric power between a stator and the first rotator (Hosek – [0060] and Fig. 8, rotary drive #126 has a power coupling such as a contactless slip ring, see also [0064] and [0088]).
Modified Kanno and Hosek both teach aspects of CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus to utilize the non-contact slip ring of Hosek in order to transmit power and communication signals (Hosek – [0064] and [0088]). Bleck teaches that slip rings are advantageously utilized to avoid problems relating to wire routing and power distribution to a rotating shaft (Bleck – C12, L45-56).

Claims 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US Pub. 2016/0177450) in view of Honma (US Pub. 2010/0136795), Yasar (US Patent 6,183,615), and Hosek (US Pub. 2013/0071218), as applied to claims 3-5 and 12 above, and further in view of White (US Patent 5,562,947).
The limitations of claims 3-5 and 12 are set forth above.
Regarding claim 6, modified Kanno does not teach a housing fixed to the first rotator and configured to accommodate the plurality of driver controllers therein.
However, White teaches teach a housing fixed to the first rotator (White – C9, L50-62 and Fig. 4, volume #140 of susceptor body #100) and configured to accommodate a plurality of devices therein (White – C9, L50-62, volume #140 houses heating components, electrical connectors/lines).
Modified Kanno and White both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus by providing the plurality of driver controllers inside a housing, as taught by White, in order to protect the components from the corrosive environment of the chamber (White – C9, L58-62).

Regarding claim 7, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Kanno apparatus would be capable of performing the procedure with the slip ring, driver controllers, and housing, as taught by various references above.

Regarding claim 8, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kanno apparatus would be capable of performing the procedure with the slip ring, driver controllers, communication network, and housing, as taught by various references above.

Regarding claim 13, modified Kanno does not teach a housing fixed to the first rotator and configured to accommodate the plurality of driver controllers therein.
However, White teaches teach a housing fixed to the first rotator (White – C9, L50-62 and Fig. 4, volume #140 of susceptor body #100) and configured to accommodate a plurality of devices therein (White – C9, L50-62, volume #140 houses heating components, electrical connectors/lines).
Modified Kanno and White both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kanno apparatus by providing the plurality of driver controllers inside a housing, as taught by White, in order to protect the components from the corrosive environment of the chamber (White – C9, L58-62).

Regarding claim 14, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kanno apparatus would be capable of performing the procedure with the slip ring, driver controllers, communication network, and housing, as taught by various references above. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US Pub. 2016/0177450) in view of Honma (US Pub. 2010/0136795), Yasar (US Patent 6,183,615), Hosek (US Pub. 2013/0071218), and White (US Patent 5,562,947), as applied to claims 6-8 and 13-14 above, and further in view of Komeno (US Patent 6,837,940).
The limitations of claims 6-8 and 13-14 are set forth above.
Regarding claim 9, modified Kanno (particularly, Honma – driving apparatuses #203) does not teach wherein the drivers include a servo motor.
However, Komeno teaches wherein a plurality of drivers includes servo motors (Komeno – C9, L1-11).
Modified Kanno and Komeno both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize servo motors for the drivers of modified Kanno since Komeno teaches such devices are commonly used in the art for substrate rotating mechanisms to provide stable operation (Komeno – C9, L1-11).

Regarding claim 10, Kanno teaches wherein the first rotator includes a rotary table ([0028] and Fig. 1, rotation table #2). 

Kanno does not teach wherein the second rotator includes a plurality of stages provided in a circumferential direction of the rotary table and each configured to place a substrate thereon.
However, Honma teaches wherein the second rotator (Honma – [0124] and Fig. 28, susceptor plates #201) includes a plurality of stages (Honma – Fig. 28; each of the plates #201 similar to wafer receiving portions #24, see Fig. 21) provided in a circumferential direction of the rotary table and each configured to place a substrate thereon (see Fig. 21/28, with wafers W).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kanno apparatus with the second rotators/drivers of Honma in order to improve the across-wafer uniformity of the film formed on the wafer (Honma – [0142]).

Regarding claim 11, Kanno teaches wherein the stator includes a vacuum container ([0028] and Fig. 1 vacuum container #11) capable of decompressing an inside thereof ([0028]: container is capable of pulling a vacuum), and wherein the rotary table is provided in the vacuum container (see Fig. 1, housing rotation table #2 therein).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US Pub. 2016/0177450) in view of Honma (US Pub. 2010/0136795), and Yasar (US Patent 6,183,615), as applied to claims 1-2 and 17 above, and further in view of Komeno (US Patent 6,837,940).
The limitations of claims 1-2 and 17 are set forth above.
Regarding claim 15, modified Kanno (particularly, Honma – driving apparatuses #203) does not teach wherein the drivers include a servo motor.
However, Komeno teaches wherein a plurality of drivers includes servo motors (Komeno – C9, L1-11).
Modified Kanno and Komeno both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize servo motors for the drivers of modified Kanno since Komeno teaches such devices are commonly used in the art for substrate rotating mechanisms to provide stable operation (Komeno – C9, L1-11).

Regarding claim 16, Kanno teaches wherein the first rotator includes a rotary table ([0028] and Fig. 1, rotation table #2). 

Kanno does not teach wherein the second rotator includes a plurality of stages provided in a circumferential direction of the rotary table and each configured to place a substrate thereon.
However, Honma teaches wherein the second rotator (Honma – [0124] and Fig. 28, susceptor plates #201) includes a plurality of stages (Honma – Fig. 28; each of the plates #201 similar to wafer receiving portions #24, see Fig. 21) provided in a circumferential direction of the rotary table and each configured to place a substrate thereon (see Fig. 21/28, with wafers W).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kanno apparatus with the second rotators/drivers of Honma in order to improve the across-wafer uniformity of the film formed on the wafer (Honma – [0142]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurwitt (US Patent 5,795,448) and Kobayashi (US Pub. 2018/0251892) teach a substrate holder with individual magnetically rotating wafer holders (Fig. 1 and Fig. 2, respectively). Smith (US Pub. 2007/0098895) teaches a substrate holder with individual chain-driven rotating wafer holders (Fig. 3). Gurary (US Pub. 2008/0102199) teaches a substrate holder with individually rotating wafer holders driven by shaft vibration (Fig. 1). Bergmann (US Pub. 2011/0083602) teaches a substrate holder with individual gear-driven rotating wafer holders (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718